Opinion by
Johnson, J.
At the time of entry, in the presence of the appraiser, the broker questioned the foreign manufacturer as to the value. He confirmed the invoice prices as being correct and at that time the appraiser had no other information available. Later, the appraiser notified the broker that the values of the candies were somewhat higher than the entered values and the broker was afforded an opportunity to amend the entry. In amending same, a bottle of ink was spilled thereon and a typist in the broker’s office in copying same inadvertently entered certain of the candy at $1.35 per kilo unit instead of per package. The evidence fully established that the petitioner was without intention to defraud the Government of revenue or to conceal or misrepresent the facts or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.